The State of TexasAppellee/s




                               Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 21, 2014

                                        No. 04-11-00156-CR

                                         Juan E. GUERRA,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CR13014
                             Honorable Melisa Skinner, Judge Presiding


                                           ORDER

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice


           The Appellant’s Motion to Rescind Orders is hereby DENIED.


           It is so ORDERED on the 21st day of July, 2014.

                                                                  PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court